Citation Nr: 1029817	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-33 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the RO's rating decisions dated in May 1969 and in March 
1971 should be revised on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which found that 
the RO's rating decisions dated in May 1969 and in March 1971 did 
not involve CUE, and, therefore, should not be revised on the 
grounds of CUE.  

Without attempting to herein recite, and possibly misstate, the 
lengthy and sometimes confusing procedural history of this matter 
(all of which is not necessarily germane to the issue now on 
appeal), the Board simply notes that the Veteran seeks to have 
the award of service connection for PTSD, and the date for the 
assignment of a 100 percent disability rating therefor, be 
effective from his last date of active military service in 
November 1968.  In a letter dated in February 2006, the Veteran's 
representative attempted to clarify that the Veteran's claim was 
for a revision of the May 16, 1969 rating decision essentially 
based on a finding that the RO had committed CUE in the May 1969 
rating decision by failing to consider and apply 38 C.F.R. 
§ 3.156(c) in assigning the effective date for the award of 
service connection.  In the February 2007 rating decision, the RO 
interpreted the issue as a claim for revision of the RO's rating 
decision in May 1969 and/or in March 1971 based on a finding that 
CUE had been committed.  The Board agrees with the RO's 
interpretation of the issue currently on appeal, and will proceed 
with consideration of that issue below.


FINDINGS OF FACT

1.  Received in May 1969 was an Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action (VA Form 10-7131), with a notation of "Medical 2827 dated 
3-11-69 - nervous condition, nosebleeds, diabetes".  This form 
constitutes a query from a VA facility, as to the Veteran's 
status, once he sought VA treatment.  VA Form 10- 7131 is used 
within VA to exchange information; it is not used to submit a 
claim for benefits on behalf of a patient.

2.  By May 1969 rating decision, titled "For Hospitalization or 
Treatment Purposes Only", the RO essentially concluded that 
entitlement to service connection was not warranted for "nervous 
condition, nose bleeds, diabetes, and cut upper lip" for 
hospitalization and treatment purposes only.  The RO did not 
adjudicate a claim of entitlement to service connection for a 
nervous condition per se.

3.  Received in March 1971 was the Veteran's Application for 
Compensation or Pension (VA Form 21-526), on which he indicated 
that he had previously filed a claim for hospital and outpatient 
treatment purposes only.  He claimed service connection for a 
nervous condition.

4.  By March 1971 rating decision, the RO denied service 
connection for a psychotic condition, previously diagnosed as a 
nervous condition.  The RO concluded that the Veteran's 
undifferentiated schizophrenia (previously diagnosed as nervous 
condition) pre-existed service and was not incurred or aggravated 
in service.  By letter dated in May 1971, the Veteran was 
notified of this rating decision and his appellate rights, but he 
did not appeal that determination and it became final.

5.  In correspondence dated in December 2000, November 2008, and 
March 2010, the Veteran's representative, on his behalf, claimed 
that there was CUE in the March 1971 rating because the RO did 
not consider the pertinent regulations and statutes.  His 
representative specifically claimed that in the March 1971 rating 
decision, the RO did not afford the Veteran the presumption of 
soundness or the presumption of service connection for a 
psychosis which existed in the first year after service.  

6.  In a December 2000 decision, the Board addressed the 
Veteran's claim of entitlement to an effective date earlier than 
February 19, 1997, for the award of service connection for PTSD, 
to include on the basis of CUE in rating decision dated in March 
1971.  In the December 2000 decision, the Board found that there 
was no CUE in the RO's March 1971 rating decision, based on 
findings that an allegation that the RO failed in its duty to 
assist the Veteran and a disagreement with the RO's evaluation of 
the evidence at the time cannot form the bases for a claim of 
CUE.  The Veteran did not appeal the Board's December 2000 
decision.

7.  The March 1971 RO rating decision was reasonably supported by 
the evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at that 
time were either not considered or were misapplied.


CONCLUSIONS OF LAW

1.   The May 1969 RO rating decision, entered into for 
hospitalization and outpatient treatment purposes only, is not 
subject to revision based on a claim of CUE made by the Veteran.  
38 C.F.R. § 3.105 (2009).

2.  A December 2000 Board decision concluded that the March 1971 
RO rating decision was not the product of CUE, in finding that 
the criteria for an earlier effective date for the award of 
service connection for PTSD, to include on the basis of CUE in 
the March 1971 and December 1980 rating decisions, had not been 
met; the Veteran did not appeal the Board's December 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and the Board decision became final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.105 (2009).

3.  In light of the finality of the December 2000 Board decision, 
consideration of the Veteran's recent claim that CUE was 
committed in the March 1971 rating, based on the argument that 
the duty to assist was not afforded to the Veteran, is legally 
precluded.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

A CUE claim must be based on the record and law that existed at 
the time of the prior adjudication in question, and the VCAA is 
not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  In addition, the VCAA does not affect matters 
on appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  In this case, there is no 
evidentiary development which could substantiate the Veteran's 
claim.  See VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25,180 (2004) 
(holding that VCAA notice was not required where evidence could 
not establish entitlement to the benefit claimed). Therefore, he 
is not prejudiced as a result of the Board proceeding to the 
merits of his claim based on CUE.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II. Factual Background

Service treatment records (STRs) show that on enlistment 
examination in November 1964, the Veteran's clinical evaluation 
was essentially normal and he was found qualified for enlistment.  
A notation dated in March 1965 showed that the Veteran underwent 
a physical examination for active duty and the defect noted was 
"nervous trouble (not on S.F. 89)".  He was found to be 
physically qualified for transfer.  In September 1967 the Veteran 
was hospitalized for medical observation, and was found to have 
functional hypoglycemia.  On questioning, he revealed that his 
symptoms were very similar to symptomatology which occurred 
during the glucose tolerance test including diaphoresis, 
nervousness, and dizziness.  In November 1967, he complained of 
being extremely nervous and stated that he had been experiencing 
personal problems and felt "incompentent (sic) of standing 
duty".  He was given reassurance.  The assessment was moderate 
anxiety reaction secondary to girlfriend problems, and he wanted 
to talk to someone.  Eight tablets of Librium, 10 mg, were 
prescribed.  On his separation examination in November 1968, his 
clinical evaluation was essentially normal and he was found 
qualified for release from active duty. 

A VA treatment record shows that on March 11, 1969 the Veteran 
was seen for numerous somatic complaints.  He was found to be 
very tense and nervous.  His physical examination was essentially 
negative and the diagnosis was anxiety.  He was prescribed 
Librium.  He was seen again on March 25, 1969, and apparently did 
not get the proper medication.  Librium was again prescribed.

Received in May 1969 was an Exchange of Beneficiary Information 
and Request for Administrative and Adjudicative Action (VA Form 
10-7131), dated in March 1969, from the Kansas City VA Hospital 
(KCVAH), in which there was a notation of "Medical 2827 dated 3-
11-69 - nervous condition, nosebleeds, diabetes".  

By May 16, 1969 rating decision, titled "For Hospitalization or 
Treatment Purposes Only", the RO denied service connection for 
"nervous condition, nose bleeds, diabetes, and cut upper lip".  
The RO referred to the VA Form 10-7131, and indicated that the 
evidence of record showed that the "record at time of entry 
refers to nervous trouble", and that the examination for 
separation from service was negative for a nervous condition.  It 
was also noted that the Veteran was seen at the VA Hospital, 
outpatient clinic, with numerous somatic complaints in March 1969 
and a diagnosis of anxiety was made.  The RO concluded that the 
evidence showed a nervous condition existed at the time of entry 
into service, and aggravation during service was not shown.  

Received in December 1970, was a copy of a VA hospitalization 
summary which showed that the Veteran was hospitalized from May 
1, 1969 to May 12, 1969, for treatment for acute undifferentiated 
schizophrenia.  In the background history portion of the 
hospitalization report, it was noted that the Veteran reported he 
saw a psychiatrist when he was having difficulties in high 
school, and was diagnosed as schizophrenic according to his 
parents.  It was noted that he had been seen for outpatient 
treatment four or five times within a few months prior to 
admission, and was treated with Librium.  His chief complaints 
upon admission were nerves, being unable to control his temper, 
and having memory losses.  The initial impression by the 
admitting physician was that of an anxiety problem with an adult 
situational reaction.  The discharge diagnoses included 
undifferentiated schizophrenia.  

Also received in December 1970 were additional VA treatment notes 
showing that in April 1969 the Veteran was again prescribed 
Librium, and also Valium.  There was a notation from May 27, 1969 
which reiterated the findings made on the May 1969 rating 
decision.  In August 1969 his prescription for Valium was 
renewed.  

In a December 15, 1970 memorandum, the RO requested a 
clarification of diagnosis of nervous or mental condition from 
the Chief of the Outpatient Services of the VA Hospital in Kansas 
City.  The RO indicated that the Veteran's claims folder was 
being sent for review by a Board of two specialists in psychiatry 
to furnish a definitive diagnosis as to the neurosis or psychosis 
which currently existed, the etiology thereof, and the 
relationship to service, if any.  

In a December 15, 1970 rating decision, titled "For 
Hospitalization or Treatment Purposes Only", the RO indicated 
that the rating decision was to determine entitlement for 
treatment under 38 U.S.C. 602.  The RO made reference to the 
prior rating, dated in May 1969, for treatment purposes only, 
which denied service connection for a condition diagnosed only as 
a nervous condition.  The RO noted that the "[a]bove cited 
hospital report shows treatment for and gives a diagnosis of a 
psychosis - acute undifferentiated schizophrenia".  The RO 
indicated that current service and medical records would be 
reviewed for an opinion by a medical officer, prior to a 
determination of service connection for a psychosis.  The RO 
determined that whether or not service connection was in order 
for a psychosis, as it was diagnosed within two years of 
discharge, entitlement is shown for treatment purposes.  There 
was also a notation of "active psychosis, service connected, 
38 U.S.C. 602".

In a January 1971 memorandum, the Chief of Psychiatry Service at 
the VA Hospital in Kansas City (KCVAH) opined, after review of 
all attached records, including military hospitalization and 
hospitalization at KCVAH in May 1969, the diagnosis of 
undifferentiated psychosis established at KCVAH in all 
probability represents an extension of the same process earlier 
noted in the military record as nervousness.  The VA doctor also 
noted that this "would be compatible with [the RO's] statement 
under Item 3 of Paragraph 4 of your Memo of December 15, 1970.  

Received in March 1971 was the Veteran's Application for 
Compensation or Pension (VA Form 21-526).  He indicated that he 
had previously filed a claim for hospital and outpatient 
treatment purposes only.  He claimed service connection for a 
nervous condition which reportedly began "in California while in 
the service".  He reported he was treated for his "nerves" at 
MCAF, Santa Ana, California, in 1967 and was currently being 
treated at the outpatient clinic at a VAMC for his nerves.

By March 1971 rating decision, the RO "initially denied" 
service connection for a psychotic condition, previously 
diagnosed as a nervous condition.  The RO indicated that it had 
been previously determined that the Veteran's nervous condition 
pre-existed service and was not incurred or aggravated in 
service.  Further, the RO noted that medical evidence in the form 
of a medical opinion indicated that the subsequently diagnosed 
psychosis represented an extension of the same condition which 
was previously denied service connection.  The RO denied service 
connection for undifferentiated schizophrenia (previously 
diagnosed as nervous condition).  

By letter dated in May 1971, the Veteran was notified of the 
March 1971 rating decision in which the RO found that the 
Veteran's nervous condition was not incurred in or aggravated by 
service.  He was also advised of his appellate rights.

By December 1980 rating decision, the RO denied the Veteran's 
"reopened claim" for service connection for nervousness as 
secondary to exposure to Agent Orange.  

By January 1981 rating decision, the RO again denied the 
Veteran's claim for service connection for nervousness and Agent 
Orange exposure residuals.

By June 1997 rating decision, the RO granted service connection 
for posttraumatic stress disorder (PTSD) and assigned a 30 
percent disability rating, effective from February 19, 1997.  

By August 1997 rating, the RO adjudicated the Veteran's claim as 
one of CUE, finding that VA had not committed CUE in either its 
March 1971 decision or its December 1980 decision, and, 
therefore, no revision was warranted.  

In November 1997, the Veteran testified at a hearing at the RO.  
At the hearing, the issues were clarified, as the Veteran's 
representative explained that he wished to disagree with both the 
effective date assigned for the service-connected PTSD and with 
the 30 percent rating assigned.  The Veteran's representative 
explained that the Veteran thought that the effective date for 
the service-connected PTSD should date back to his original claim 
filed in 1971.  

In April 1998, the RO issued a hearing officer's decision and a 
supplemental statement of the case (SSOC), both of which found 
that an earlier effective date for the grant of service 
connection for PTSD was not warranted as there was no showing of 
CUE in the March 1971 rating decision; and that a rating in 
excess of 30 percent was not warranted for the service-connected 
PTSD.  Received from the Veteran in February 1999 was a 
substantive appeal (VA Form 9) with regard to the earlier 
effective date issue and the higher rating issue.

Received from the Veteran's representative in December 2000 was 
an informal claim that CUE had been committed in the March 1971 
rating decision.  The representative claimed that there was CUE 
in the March 1971 rating because the RO did not consider the 
pertinent regulations and statutes.  The representative 
specifically claimed that in the March 1971 rating decision, the 
RO did not afford the Veteran the presumption of soundness or the 
presumption of service connection for a psychosis which existed 
in the first year after service discharge.   

In a December 2000 decision, the Board denied entitlement to an 
effective date earlier than February 19, 1997 for the grant of 
service connection for PTSD, to include on the basis of clear and 
unmistakable error in the rating decision issued in March 1971 
and December 1980.  The Board found that the Veteran had failed 
to raise a valid claim of CUE in the March 1971 and December 1980 
rating decisions.  The Board found that the Veteran's claims were 
essentially claims that the RO failed in its duty to assist the 
Veteran.  Since a breach of VA's duty to assist cannot, by law, 
form a basis for a claim for CUE, the Board denied the appeal.  

In August 2001, the Veteran's appeal of the December 2000 Board 
decision was withdrawn.  

By April 2002 rating decision, the RO granted a 100 percent 
rating for PTSD, effective from February 19, 1997.  The effective 
date of February 19, 1997, was the date of receipt of the claim 
for service connection for PTSD, as established by the June 1997 
rating decision.  

By February 2007 rating decision, the RO determined that the 
issue on appeal was whether VA had committed CUE in either its 
May 1969 rating decision or its March 1971 rating decision.  
After considering the issue on appeal, the RO concluded that VA 
had not committed CUE in either the May 1969 or March 1971 rating 
decisions.  With regard to the May 1969 rating decision, the RO 
noted that there was no evidence to show that the Veteran had 
applied for service connection for any condition at the time of 
the May 1969 rating decision, which was prepared solely for 
hospital treatment purposes.  The RO noted that the Veteran's 
representative had requested revision of the May 1969 rating 
decision under the provisions of 38 C.F.R. § 3.156(a) and that 
failing to do so constituted clear error.  In that regard, the RO 
concluded that there was no basis for considering that the 
Veteran's February 1997 claim was a request to reopen the claim 
for a psychiatric disorder (other than PTSD), or that the service 
records which were obtained in conjunction with the PTSD claim 
have anything to do with the March 1971 denied claim.  

Received from the Veteran's representative in February 2008 was a 
notice of disagreement with the February 2007 rating decision.  
The representative indicated that the May 1969 and March 1971 
rating decisions "must be examined together to understand these 
errors", and claimed that in both decisions the RO "mistakenly 
relied on the implicit but unstated conclusion that the 
presumption of soundness had been rebutted".  The representative 
further claimed that based "on the extant evidence at the time 
of both the rating decisions of May 16, 1969 and March 31, 1971 
there was not clear and unmistakable evidence to rebut the second 
prong of the presumption of soundness".  The representative 
claimed that the RO in March 1971 made a "fully favorable 
finding of material fact that from May 12, 1969, [the Veteran] 
was totally and permanent disabled from psychosis, specifically 
schizophrenia", and claimed that based on this, VA was required 
to have awarded the Veteran compensation for PTSD at a total 
rating, effective from the day following discharge from service.  

Received from the Veteran's representative in September 2008 was 
a substantive appeal (a letter in lieu of VA Form 9), which 
perfected the issue now on appeal.  The Board notes that the 
Veteran's representative sent a duplicate letter dated in 
February 2010.  In these duplicate letters, the Veteran's 
representative contended that the May 1969 RO rating decision did 
not include a description or identification of the evidence 
considered by VA in rendering the decision, yet the decision was 
made that the evidence showed a nervous condition existed at the 
time of entry into service and aggravation during service was not 
shown.  The representative also argued that because the Veteran 
was not notified of the RO's May 1969 rating decision or of his 
appellate rights thereto, the May 1969 rating did not become 
final.  The representative cited 38 C.F.R. § 3.103 (1968) in 
support of this contention.  The representative asserted that 
because the "same claim" was made in the March 1971 RO rating 
decision, which the Veteran was notified of, in addition to his 
appellate rights thereto; the May 1969 rating decision was 
subsumed in the March 1971 rating decision.,  In support of this 
contention, the representative cited Williams v. Peake, 521 F.3d 
1348 (Fed. Cir. 2008).  

Second, the Veteran's representative claimed that the December 
1970 rating decision was an inferred claim for service connection 
for a psychosis under 38 U.S.C. § 1112(a), formerly 38 U.S.C. 
§ 312.  Third, the representative claimed that VA's memorandum in 
December 1970 showed that VA recognized the ambiguity of the May 
1969 rating decision and uncertain medical evidence concerning 
the Veteran's psychiatric disability created by the VA treatment 
records showing the Veteran's hospitalization in May 1969.  The 
representative also claimed that this memorandum demonstrates why 
VA made a CUE in both the May 1969 and March 1971 rating 
decisions by having failed to correctly apply the presumption of 
soundness and the presumption of service connection under 
38 U.S.C. § 312 (now 38 U.S.C. § 1112(a)), and that the requested 
answers to the questions posed in the memorandum are not of 
record, and that what is of record is only a partial and 
incomplete response.  

Fourth, the Veteran's representative claimed, on his behalf, that 
the diagnosis and treatment for a psychosis made by VA during the 
Veteran's May 1969 hospitalization along with the opinion issued 
in the January 1971 VA memorandum by a Chief of Psychiatry 
Service, reasonably raised a claim for compensation for psychosis 
which remained pending until VA's March 1971 rating decision.  
The representative claimed that based on the evidence at the time 
of the March 1971 rating decision, the Veteran was entitled to 
both the presumption of soundness concerning a psychosis and 
presumptive service connection under 38 U.S.C. § 1112(a), and 
that the March 1971 rating decision which denied service 
connection for undifferentiated schizophrenia (previously 
diagnosed as a nervous condition) was a product of CUE.  

III. Analysis

An individual whose VA claim is denied by an RO has one year in 
which to initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of CUE.  
38 C.F.R. § 3.105(a).

Judicial precedent has consistently stressed the rigorous nature 
of the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  In addition, "[c]lear and 
unmistakable error requires that error, otherwise prejudicial . . 
. must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made."  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell, 3 Vet. App. at 313-14.  Even if error is found 
in the prior decision, for a finding of CUE it must be the case 
that reasonable minds could not differ that the result would have 
been manifestly different but for the error.  Bustos v. West, 179 
F.3d 1378, 1380-81 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 
(1999).

In order to determine whether a previous final VA rating decision 
contained CUE, a review of the law and evidence which were before 
the rating board "at that time" must be undertaken.  See 38 
C.F.R. § 3.104(a).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed at 
the time of the prior . . . decision."  Russell, 3 Vet. App. at 
314.  In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of the RO's actions in May 1969 or 
March 1971 in determining whether CUE existed at that time.

Generally, the Veteran contends that there was CUE in the May 
1969 and/or the March 1971 rating decisions and that such rating 
decisions should be revised based on the RO's failure to have 
correctly applied the presumption of soundness and the 
presumption of service connection contained in 38 U.S.C. § 1112.  
Through his representative, the Veteran has made additional 
contentions to support his claim.  

In addressing the Veteran's contentions, the Board will initially 
discuss the May 16, 1969 rating decision.  Therein, the RO 
concluded that the evidence showed a nervous condition existed at 
the time of entry into service, and aggravation during service 
was not shown.  While the RO framed the issue as service 
connection for a nervous condition, the Board finds that the May 
1969 rating decision did not adjudicate entitlement to service 
connection per se.  Rather, the May 1969 rating decision was for 
treatment purposes only, and resulted from the filing of a VA 
Form 10-7131 by the KCVAH.  In that regard, the Board notes that 
the VA Form 10-7131 constitutes a query from the KCVAH as to the 
Veteran's status, once he sought VA treatment.  VA Form 10-7131 
is basically used within VA to exchange information; it is not 
used to submit a claim for benefits on behalf of a patient, and 
cannot provide the basis for an informal claim for compensation.  
Moreover, the VA Form 10-7131 does not reflect that any claim of 
service connection was received nor does it identify any 
disabilities claimed, and there is no indication that such form 
was submitted by the Veteran or by a representative of the 
Veteran.  The Veteran, in moving for a revision of the May 1969 
rating decision based on a claim that CUE was committed in that 
rating decision when the RO failed to consider two presumptions, 
has essentially asserted that but for the CUE, service connection 
would have been granted for schizophrenia in the May 1969 rating 
decision, which would have basically permitted the assignment of 
an effective date for the grant of service connection for PTSD 
back to 1968.  However, as noted above, the May 1969 rating did 
not adjudicate a claim for service connection, beyond making 
findings to determine whether the Veteran was entitled to VA 
treatment.  Thus, the Board concludes that the May 1969 rating 
decision did not adjudicate a claim for service connection, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303; thus, the 
May 1969 rating may not be the subject of a claim for revision 
due to CUE.  38 C.F.R. § 3.105.  The Veteran's claim for revision 
of the May 1969 rating decision on the basis of CUE is therefore 
denied.

With regard to the Veteran's argument that the May 1969 rating 
decision adjudicated the "same claim" as the March 1971 rating 
decision, the Board therefore finds that this argument is without 
merit.  In that regard, the Board notes that the (VA Form 10-
7131) submitted in March 1969 was not a claim from the Veteran; 
rather it was a query from the KCVAH as to the Veteran's status.  
On the other hand, the document which resulted in the March 1971 
rating decision was a VA Form 21-526 (Veteran's Application for 
Compensation or Pension), submitted by the Veteran, wherein he 
specifically requested service connection for a "nervous 
condition", and wherein he specifically indicated he had 
previously filed a claim for "hosp. & Outpatient Treatment 
purposes only" in St. Louis, Missouri.  Thus, the document (VA 
Form 21-526) which resulted in the March 1971 rating decision was 
not the same as the document (VA Form 10-7131) which resulted in 
the May 1969 rating decision.  Likewise, the RO decision rendered 
in May 1969 was for treatment purposes only and was not the same 
as the decision reached by the RO in March 1971; therefore the 
May 1969 rating decision may not be subsumed by the March 1971 
rating decision.

With regard to the Veteran's claim that there was CUE in the 
March 1971 rating decision, the Board initially notes that the 
issue of whether there was CUE in the March 1971 rating decision 
was previously adjudicated by the Board in the December 2000 
decision.  In a December 2000 decision, the Board denied 
entitlement to an effective date earlier than February 19, 1997 
for the grant of service connection for PTSD, to include on the 
basis of CUE in the rating decisions issued in March 1971 and 
December 1980.  In the December 2000 decision, the Board found 
that the Veteran had failed to raise a valid claim of CUE in the 
March 1971 and December 1980 rating decisions.  The Board 
indicated that the Veteran's CUE claim was based on (1) an 
argument that the RO, in March 1971, failed in its duty to assist 
the Veteran by not obtaining/considering private treatment 
records from Western Missouri Mental Health Center dated in 1970 
which showed he had PTSD symptoms at that time; and (2) the 
Veteran's disagreement with the RO's evaluation of the evidence 
at the time, and that those arguments cannot form the bases for a 
claim of CUE.  

With regard to the nature of the Veteran's CUE claim (in the 
March 1971 rating decision), the Board notes that in December 
2000, the Veteran's representative had submitted a letter 
claiming that CUE had been committed in the March 1971 rating 
decision because the RO failed to correctly apply the presumption 
of soundness concerning a preexisting psychosis, and the RO 
failed to correctly apply the presumption of service connection 
for a psychosis under 38 U.S.C. § 1112(a), formerly 38 U.S.C. 
§ 312, which manifested within one year following discharge from 
service to a degree of 10 percent or more.  These theories of 
entitlement for CUE were not specifically addressed in the 
December 2000 Board decision, and have not been considered by the 
Board since then.  Moreover, the Board notes that in the February 
2008 and March 2010 letters, the Veteran's representative again 
claimed that the RO committed CUE in the March 1971 rating 
decision, by not affording the Veteran the presumption of 
soundness or the presumption of service connection for a 
psychosis which existed in the first year after service 
discharge, and that but for the CUE, there would have been a 
manifestly different outcome, specifically, the award of 
compensation for a psychosis.  

A CUE claim "is not a generalized assertion of entitlement to 
benefits.  Rather, it is an assertion that the [Board] committed 
a particular clear and unmistakable error."  Andre v. Principi, 
301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory of CUE is an 
entirely separate and distinct claim.  Id. at 1362.  "Under the 
principle of res judicata, '[o]nce there is a final decision on 
the issue of [CUE] . . . that particular claim of [CUE] may not 
be raised again.'"  Link v. West, 12 Vet. App. 39, 44 (1998) 
(quoting Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en 
banc)).  However, the Veteran is allowed to submit a different 
theory of CUE from the one previously considered by the Board in 
December 2000.  See Andre v. Principi, supra. (each theory of CUE 
must be adjudicated as a separate and distinct request so that 
the preclusive effect of res judicata bars refiling only as to 
that particular assertion of CUE); see also Disabled Am. Veterans 
v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2002) ("[A]llowing a 
claimant to seek CUE review of a specific issue in a Board 
decision leaves other issues in that decision subject to their 
own CUE review."

Thus, the Board may consider herein whether the RO committed CUE 
in the March 1971 rating decision by not properly considering the 
applicable statutes or regulations in effect at that time.

With regard to whether the statutory or regulatory provisions 
extant at the time were correctly applied in both the May 1969 
and March 1971 rating decisions, the Board notes that pursuant to 
the provisions of 38 C.F.R. §3.304(b), in effect at that time and 
still in effect today, a veteran who served in a period of war or 
had service rendered on or after January 1, 1947, will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such service.  38 C.F.R. § 3.304(b)  

Additionally, pursuant to the provisions of 38 C.F.R. § 3.306(a), 
in effect at that time and still in effect today, a pre-existing 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Further, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).

The Veteran argues that the presumption of soundness of his 
psychiatric condition attached at entry and that such presumption 
had not been rebutted by clear and unmistakable evidence.  The 
Veteran also argued that assuming arguendo that a nervous or 
psychiatric disorder did pre-exist active service, the 
presumption of aggravation during active service had not been 
rebutted by clear and unmistakable evidence.  

The March 1971 RO rating decision concluded that the Veteran's 
nervous condition existed at the time of entry into service and 
was not shown to be aggravated by service.  STRs show that he 
underwent a type of pre-enlistment examination in November 1964 
and he was evaluated as psychiatrically normal.  At the time of 
enlistment he underwent another physical examination, in March 
1965, which showed a defect of "nervous trouble", but he was 
still found physically qualified for service.  There were no 
other service records addressing the nature of any nervous or 
psychiatric condition at entry into service.  Thus, VA's 
conclusion in March 1971 that a nervous condition existed at the 
time of entry into service and aggravation in service was not 
shown, is certainly one interpretation of the evidence.  However, 
reasonable minds could differ on this point, as they do now; 
thus, the CUE threshold is not met.

In considering the Veteran's argument that he did not have a 
nervous condition at entry into service, the Board notes that no 
other nervous condition was noted in service.  The Veteran was 
treated for moderate anxiety reaction secondary to girlfriend 
problems on one occasion in service; however, he otherwise had no 
nervous condition during service.  A nervous condition did not 
emerge again until May 1969 when he was diagnosed with acute 
undifferentiated schizophrenia.  Thus, although a defect of 
"nervous trouble" was noted at entry into service, had an 
actual nervous condition or diagnosis existed at entry, the 
Veteran may not have been admitted into active service.  However, 
to arrive at this conclusion, it is undebatable that the Board 
must engage in a re-weighing of old facts.  Reweighing of 
evidence is prohibited when establishing that CUE was committed.

Thus, with regard to the March 1971 rating decision, the Board 
finds that the RO correctly applied the governing legal authority 
in effect at the time.  Considering the evidence available at the 
time of such decision, and the law then in effect, there is 
nothing to compel a conclusion, to which reasonable minds could 
not differ, that service connection for a nervous condition was 
warranted at that time.  There is no undebatable error of fact or 
law that would have manifestly changed the outcome.  Therefore, 
the Board finds no CUE in the March 1971 rating decision.  38 
C.F.R. § 3.105 (a).  Because there was no CUE in that rating 
decision, it became final.

The Veteran's representative has also argued that the December 
1970 rating decision was an inferred claim for service connection 
for a psychosis under 38 U.S.C. § 1112(a), formerly 38 U.S.C. 
§ 312, and that the December 1970 memorandum generated by the RO 
to obtain a medical opinion showed the ambiguity of the May 1969 
rating decision and the uncertain medical evidence regarding the 
Veteran's psychiatric condition created by the VA hospitalization 
report of May 1970.  The Board finds, however, that despite the 
characterizations by the representative and the wording of the 
December 1970 rating decision and memorandum, it is clear that 
there was no informal claim for service connection made at that 
time.  The December 1970 rating decision was clear that the 
rating decision was to determine entitlement for treatment under 
38 U.S.C. § 602, that a determination as to service connection 
for a psychosis would not be made at that time, and that whether 
or not service connection was in order for a psychosis, as it was 
diagnosed within two years of discharge, entitlement was shown 
for treatment purposes.  While the December 1970 rating decision 
may have pointed out that the medical evidence of record needed 
to be reconciled by obtaining a medical opinion, this in no way 
constituted an informal claim for service connection under 38 
C.F.R. § 3.157, or any other regulation, and does not call into 
question the findings made in the May 1969 rating decision.  In 
that regard, the Board notes that the May 1969 VA hospitalization 
report presented a diagnosis of a nervous/psychiatric condition - 
undifferentiated schizophrenia which formed the basis for the 
grant of entitlement for treatment purposes in December 1970, but 
it was not clear that service connection was in order for a 
psychosis.  Moreover, at that time there was not a claim pending 
for service connection - either formal or informal.  38 C.F.R. 
§§ 3.155, 3.157.  The record is clear that March 1971 was the 
first time that the Veteran filed a claim for service connection 
- which is also supported by the Veteran's notation therein that 
he had previously filed a claim for hospital and treatment 
purposes only.  Finally, the Board notes that that the Veteran's 
representative's argument that the answers to the questions posed 
in the December 1970 memorandum are not of record is without 
merit.  In that regard, the Board notes that a careful review of 
the January 1971 memorandum from the Chief of Psychiatry Service 
at the VA Hospital in Kansas City showed that, albeit brief, 
responsive answers were provided.  

Thus, with regard to the Veteran's CUE claim, the Board concludes 
that the correct facts, as known at the time, were before VA 
adjudicators at the time of the March 1971 rating decision and 
that the statutory and regulatory provisions extant at the time 
were correctly applied.  The Board finds that there was no error 
which was undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made.  Thus, revision of the RO's rating decision dated in 
March 1971 on the grounds of CUE is also not warranted.


ORDER

Inasmuch as the May 1969 rating decision cannot be attacked based 
on a claim of CUE, the benefit sought on appeal is denied.

Inasmuch as the March 1971 rating decision was not the product of 
CUE, the benefit sought on appeal is denied



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


